DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 02/04/2022 is acknowledged.  The traversal is on the ground(s) that “The Office has not met its burden on providing relevant reasons and/or examples. The Office finds: [T]he device(s) as per claim 1 can alternatively be made without forming a conductor portion having a predetermined pattern and/or alternatively without coating a powder and/or alternatively without hot-pressing. However, these examples appear to be no more than non-supported speculation by the Office. Indeed, the Office has provided no examples or other evidence showing that the claimed product can be made by a materially different process”.  This is not found persuasive because, as shown before, the Office has shown that the device per claim 1 can be alternatively formed using a different method(s).  As stated previously, one such example is that the device of claim 1 can be formed without a hot-pressing method, where as the method of claim 6 requires a hot-pressing method.  Searching of the different inventions include different search techniques, different search terms and searching different search databases/classes.  As the search of different inventions puts on the Office a serious search burden, and as the Office has clearly shown that the product as claimed can be made by another and materially different process, the restriction requirement remains.
The requirement is still deemed proper and is therefore made FINAL.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakashima (US 2019/0001628 A1).


Regarding Claim 9, Nakashima discloses a (printed wiring) board (Fig 3; [0067,0076,0140]; “for circuit boards”) comprising a base member (2) of a liquid crystal polymer ([0067-0074]) having wiring (3; [0078-0087]) formed on at least one surface, 
Claim 9 states in the preamble of the claim, “printed wiring board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of printed wiring board.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 and 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 6,334,922 B1) in view of Jester (US 5,703,202).
Regarding Claim 1, Tanaka discloses a printed wiring board (Fig 5) comprising a base member (2,4,2) of a liquid crystal polymer (Column 15, lines 33-53, Column 17, liquid crystal polymer”) having wiring (3,5,6; Column 17, lines 23-44) formed on at least one surface and wherein the printed wiring board (14) comprising an insulating layer (2,4) including the liquid crystal polymer and a conductor portion (3,5,6) including a wiring layer having a predetermined pattern line width (see Fig 5 showing a width).  Tanaka further discloses a printed wiring board comprising a segment orientation ratio of less than 1.3 (Column 4, lines 23-31).
Tanaka does not explicitly disclose wherein the molecular orientation of the liquid crystal polymer is random in the insulating layer, and wherein a degree of crystal orientation of the liquid crystal polymer is 0.3 or less in a plane direction of the insulating layer.
Jester teaches of a liquid crystal polymer (Column 3, line 30-Column 6, line 54, Column 9, line 9-Column 11, line 5, Column 12, line 45-Column 15, line 55, Table 8, Examples 1-6) used for formation of a printed wiring board (Column 1, lines 20-23, Column 9, lines 25-35), wherein the molecular orientation of the liquid crystal polymer is random in an insulating layer (“film” of the invention; Column 9, lines 25-35, Column 10, lines 45-65; Table 8. Examples 1-6 are shown to have degrees of planar orientation between 65-69 and therefore have some randomness, i.e. not completely random and not completely uniform as described in Column 10, lines 45-65), and wherein a degree of crystal orientation of the liquid crystal polymer is 0.3 or less (see Table 8, Examples 1-6 show between 1.0-1.8) in a plane direction (Column 10, lines 45-65; “crystalline region in the film plane”) of the insulating layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Tanaka, wherein 

Regarding Claim 2, Tanaka in view of Jester teaches the limitations of the preceding claim and Tanaka further teaches the printed wiring board (Fig 5), comprising: the insulating layer (4) having a first main surface (upper surface of 4) and a second main surface (lower surface of 4) which have mutually parallel plane directions, and comprising a liquid crystal polymer (Column 15, lines 33-53, Column 17, lines 23-44; “liquid crystal polymer”) having a degree of crystal orientation of 0.3 or less in each of the plane directions (as already taught by Matsumoto); and the conductor portion (3,5,6) including the wiring layer (3a) extending parallel to the second main surface (lower surface of 4) and exposed from the second main surface (lower surface of 3a is not embedded within 4 and is exposed to lower 2), and a through-hole electrode (5) extending from the wiring layer (3a) to the first main surface (upper surface of 4), at least a part of the conductor portion (3,5,6) being embedded in the insulating layer (4) to penetrate from the first main surface (upper surface of 4) to the second main surface (lower surface of 4).
Regarding Claim 5, Tanaka in view of Jester teaches the limitations of the preceding claim and Tanaka further teaches of a multilayer printed wiring board (Fig 5), comprising: a plurality of the printed wiring boards (2,4) according to claim 2, wherein the printed wiring boards (2,4) are laminated such that the first main surface (upper surface of 4) of one of the printed wiring boards (4, 3) and the second main surface (lower surface of 2) of another of the printed wiring boards (upper 2, 3) are in contact with each other.

Regarding Claim 9, Tanaka discloses a printed wiring board (Fig 5) comprising a base member (2,4,2) of a liquid crystal polymer (Column 15, lines 33-53, Column 17, lines 23-44; “liquid crystal polymer”) having wiring (3,5,6; Column 17, lines 23-44) formed on at least one surface.
Tanaka does not explicitly disclose wherein the base member has a degree of crystal orientation of the liquid crystal polymer less than 0.2 in a plane direction.
Jester teaches of a liquid crystal polymer (Column 3, line 30-Column 6, line 54, Column 9, line 9-Column 11, line 5, Column 12, line 45-Column 15, line 55, Table 8, Examples 1-6) used for formation of a printed wiring board (Column 1, lines 20-23, Column 9, lines 25-35), wherein the molecular orientation of the liquid crystal polymer is random in an insulating layer (“film” of the invention; Column 9, lines 25-35, Column 10, lines 45-65; Table 8. Examples 1-6 are shown to have degrees of planar orientation between 65-69 and therefore have some randomness, i.e. not completely random and not completely uniform as described in Column 10, lines 45-65), and wherein a degree of crystal orientation of the liquid crystal polymer is 0.3 or less (see Table 8, Examples 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Tanaka, wherein the base member has a degree of crystal orientation of the liquid crystal polymer less than 0.2 in a plane direction as taught by Jester, in order to provide excellent resistance to abrasion, resistance to intralayer delamination, dimensional stability when heated, dimensional stability when folded, high tensile strength and elongation (Jester, Column 9, lines 8-62, Column 24, line 53-Column 25, line 3).

Regarding Claims 10 and 11, Tanaka in view of Jester teaches the limitations of the preceding claim and Jester further teaches the printed wiring board, wherein the insulating layer (“film” of the invention; Column 9, lines 25-35, Column 10, lines 45-65; Table 8) has a degree of crystal orientation of the liquid crystal polymer less than 0.2 (see Table 8, Examples 1-6 show between 1.0-1.8) in a plane direction (Column 10, lines 45-65; “crystalline region in the film plane”).

Regarding Claims 12 and 13, Tanaka in view of Jester teaches the limitations of the preceding claim and Jester further teaches the printed wiring board, wherein the insulating layer has a linear expansion coefficient difference less than 18.7 ppm/°C in a plane direction (Table 12; Examples 7-10; Column 18, lines 29-68; TEC shown after re-heat treatment less than 18.7 ppm/°C).

Regarding Claim 14, Tanaka in view of Jester teaches the limitations of the preceding claim and Tanaka further teaches of a multilayer printed wiring board (Fig 5), wherein the wiring layer (3a) is embedded in the insulating layer (4), wherein one surface of the wiring layer (lower surface of 3a is flush with lower surface of 4) is substantially flush with the second main surface, and wherein the through-hole electrode (5) is formed on another surface (3a extends across lower surface of 4 and at the right side of Fig 5, 5 contacts another surface of wiring layer 3a) of the wiring layer (3a).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 6,334,922 B1) in view of Jester (US 5,703,202) as applied to claim 2 above and further in view of Ohtsuka (US 5,952,718).

Regarding Claim 3, Tanaka in view of Jester teaches the limitations of the preceding claim.
Tanaka does not disclose the printed wiring board, wherein the insulating layer comprises a reducing agent.
Ohtsuka teaches of a printed wiring board (Column 11, lines 1-9, Column 12, lines 1-15, Claim 14), wherein an insulating layer comprises a reducing agent (Column 11, lines 1-9, Column 12, lines 1-15, Claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Tanaka in view of Jester, wherein the insulating layer comprises a reducing agent as taught by Ohtsuka, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 6,334,922 B1) in view of Jester (US 5,703,202) as applied to claim 2 above and further in view of Nazarenko (US 2016/0262271 A1).

Regarding Claim 4, Tanaka in view of Jester teaches the limitations of the preceding claim.
Tanaka does not disclose the printed wiring board, wherein the conductor portion comprises a conductor connection film on a top surface of the through-hole electrode, and the conductor connection film includes at least one selected from Sn, Ag, Sn—Ag, Cu—Ag, or Sn—Cu.
Nazarenko teaches of a printed wiring board (Fig 2), wherein a conductor portion (2) comprises a conductor connection film (7; [0041,0068]) on a top surface of a through-hole electrode (2), and the conductor connection film ([0041,0068]) includes at least one selected from Sn ([0068]; “tin”), Ag ([0041]; “silver”), Sn—Ag, Cu—Ag, or Sn—Cu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Tanaka in view of Jester, wherein the conductor portion comprises a conductor connection film on a top surface of the through-hole electrode, and the conductor connection film includes at .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896